     Case 1:21-cv-02626-PGG-KHP Document 1 Filed 03/26/21 Page 1 of 4



UNITED STATES DISTRICT      COURT

:::l:::):t:lil:l::        T1   l::i         _____x
                                                     Civil Action No.:
ANGELICA ,JIMENEZ,                                   a:2L - cv- 2626

                               Plaintiff,
                                                     NOTICE OF   REMOVAI,
           -against-
TARGET CORPORATION,                                  New York County
                                                     Index No. : 1-54890/2020
                               Defendant.
                                             ----x
TO THE HONORABI,E iTT'DGES OF THE I'NITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK:

     Defendant,    TARGET CORPORATION        ("Target"), by its attorneys,
SIMMONS ,JANNACE DeLUCA,        LLP, A1lison C. Leibowitz, Esq., of
counsel, upon information and belief, respectfully petitions the
Court, pursuant to 28 U.S.C. S l-44L, as follows:
     l-.     On or about .fuIy L, 2020, Lhe above-captioned civil
action was commenced and is now pending in the Supreme Court of
t,he State of New York, County of New York, bearing index number
154890/2020. A trial        has not yet been had therein.              A copy of
the Summons and Verified Complaj-nt is annexed hereto as Exhibit
rrA". On or about August 3, 2020, Target served its Verif ied
Answer to plaintiff's       Verified Complaint, a copy of which is
annexed hereto as      Exhibit *8".
     2.      The action      seeks monetary damages for                 personal
inj uries a11eged1y suf f ered by plaint.if f ,        AITGELICA ,JIMENEZ, ofl

March 2, 2020 when she a11eged1y slipped and feIl                at the Target
      Case 1:21-cv-02626-PGG-KHP Document 1 Filed 03/26/21 Page 2 of 4



store l-ocated at 1,24 East Jericho Turnpike, Huntington Station,
in Suffolk County. The plaintiff's         Complaint sounds in
negligence.
     3.      The action involves a controversy between citizens of
different     states, in that:       (a) Plaintiff      is a citizen of the
State of       New York, residing           in     Suffolk   County; and     (b)

Defendant,     TARGET CORPORATION      is now, and was at the time the
action was commenced, a corporation incorporated in the State of
Minnesota, with its principal place of business in the State of
Minnesota.
     4.      Accordingly, there        is        complete diversity      between

defendant and plaintiff        and    this action 1s one of which the
District     Courts of the United States have original jurisdiction
under 28 U.S.C. S 1332.
     5.      In   addition,    the     amount in         controversy     exceeds

$75, OOO.    On or about.     March    15, 202L, plaint.if f served her
Response     to Combined Demands, in which plaint.iff          alleges   damages

of $3 million.          A copy of the response without attached
authorizations is annexed hereto as Exhibit *C".
    6. This Notice of Removal is being filed within 30 days
of petitioner receiving a writing wherein plaintiff alleges
damages     in excess of $75,000.
       Case 1:21-cv-02626-PGG-KHP Document 1 Filed 03/26/21 Page 3 of 4



       g.        Written notice of the filing       of this Notice of        Removal

will   be given to plaintiff             promptly after the filing          of this
Notice.
       g.        A true and correct copy of this Notice of Removal will
be filed with the Clerk of the Court of the               Supreme Court       of the
State of         New   York, County of   New York   promptly after the filing
of this Notice.
       1-0. Attached to this Notice, and by reference made a part
hereof, are true and correct copies of all- process and pleadings
filed herein.
       11   .     By f ili-ng this Notice of Removal-,      Def   endant does not
waive any defense which may be available to it,                      specifically
including, but not limited to, its right to contest in                      personam

jurisdiction           over Pet,itj-oner, improper service of process            and

the absence of venue in this Court or the Court from which this
action has been removed.
       $IHEREFORE, Def      endant prays that t.he above-captioned action
now pending in the Supreme Court in the State of New York,
Count.y     of   New   York, b€ removed theref rom to thls Court.
Dated:           Hauppauge, New York
                 Marct: 26, 202L
                                         Simmons .Jannace   Deluca,   LLP


                                         BY:   .'1    '--7 <--
                                                A11i-son C. Lei-bowitz
                                         Attorneys for Defendant
         Case 1:21-cv-02626-PGG-KHP Document 1 Filed 03/26/21 Page 4 of 4



                                     Target Corporation
                                     Office & P.O. AddreEE:
                                     43 Corporate Drive
                                     Hauppauge, New York L1788-2048
                                     (531) 873-4888


TO:

Harmon, Linder & RogowskY
Attorneys for Plaintiff
ANGELICA JIMENEZ
Office & P.O. Address:
3 Park Avenue, 23'd Floor
Suite 2300
New York, NY L00L6

628396
